PER CURIAM:
By written stipulation submitted to the Court by the parties herein, it was stipulated that on or about April 5, 1976, the respondent’s employees were engaged in welding operations on the Willow Wood Bridge on Local Service Route 3 in Summers County, West Virginia, and that the claimant was properly *105driving her 1975 Oldsmobile across the bridge when one of respondent’s employees negligently dropped hot welding slag on the windshield of claimant’s automobile causing damage in the amount of $237.00. Believing that liability exists on the part of the respondent, and that the damages are reasonable, the Court is of the opinion to and does make an award of $237.00 to the claimant.
Award of $237.00.